On Motion for Rehearing.
MacIntyre, P. J.
Special ground 3 states that the solicitor-general in his argument to the jury made the following remarks: “ ‘Minus Hardison is either guilty or your sheriff is a liar and a rascal. Tell me if he is a liar and a rascal because I want to know if he is. Minus Hardison is either guilty or the State Patrolmen are liars and rascals. Minus Hardison is guilty according to their evidence; your grand jury of which W. E. Green was foreman says that he is guilty.’ The solicitor-general then began to read the names of the grand jurors and the defendant objected to this procedure, and before he could object further the court informed the solicitor-general that his time was up.” The argument of the solicitor-general was thus terminated.
Generally speaking, a mere “objection” without more is so general that it would raise no question for determination by this court. Owen v. State, 78 Ga. App. 558 (2) (51 S. E. 2d, 602). But in Johns v. State, 79 Ga. App. 429, 431 (54 S. E. 2d, 142), this court stated, “The simple objection to the argument is in effect a request of counsel for the complaining party for the court to require opposing counsel to desist from further improper argument.” The motion or request, whichever you wish *352to call it in this case, was under the ruling of Johns v. State, supra, in effect that counsel desist from such further improper argument. The argument of the solicitor was terminated and therefore there was no further argument by him, and, this being true, under the statement made in Brooks v. State, 183 Ga. 466, 469 (188 S. E. 711, 108 A. L. R. 752) that “in no case will the trial judge’s ruling [on improper argument] be reversed for not going further than requested.” Therefore, even if, as contended by counsel for the defendant in his motion for rehearing, we should construe the objection as going to the entire remarks by the solicitor-general above quoted, the general statement of counsel for the defendant that he “objected” did not require a reversal under the facts of this case.
In considering special ground 1 of the motion for a new trial the cross-examination of the sheriff by the defendant and the defendant’s statement to the jury could both be considered on the motion for a new trial. Fuller v. State, and Holland v. State, supra. The introduction of the evidence quoted in special ground 1 was not admitted to support the character of the witness (the sheriff) but merely to explain the conduct of the sheriff as brought into the picture by the defendant in his cross-examination of the sheriff and in his statement to the jury. In Foster v. State, 72 Ga. App. 237, 239 (33 S. E. 2d, 598), this court said, “The attorney for the defendant by his cross-examination brought into the picture the conduct of the officer. This being true, the evidence was admissible to explain the conduct of such officer. The answer of the witness served to explain his conduct and served to save his testimony from disrepute before the jury as to being unreasonable and unauthorized.”
When the official conduct of the sheriff has been attacked by the defendant in the cross-examination of the sheriff and in the defendant’s statement to the jury, with the imputation that the sheriff has been unfaithful to his official trust and committed acts unbecoming to such officer, it would be a harsh rule to permit such testimony and such statement of the defendant to be spread upon the public record and not permit the sheriff by his own testimony and other relevant and material evidence to explain and neutralize, if he could, such acts. See, in this connection, Hyde v. State, 70 Ga. App. 823, 827 (29 S. E. 2d, 820); *353Aycock v. State, 62 Ga. App. 812, 817 (10 S. E. 2d, 84).
This and all other matters in the motion having been considered, the motion for rehearing is

Denied.


Gardner and Townsend, JJ., concur.